DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18, and 21-22 are allowed because Applicant’s arguments filed on 04/08/2022 are persuasive, the prior art of record fails to particularly disclose the limitations of:
Claim 1
A method in a core network of a cellular communications system, comprising: 
receiving, from an external entity, a request to investigate excessive battery drainage at a particular wireless device; 
initiating collection of information related to operation of the wireless device in the cellular communications system, the information comprising user plane data related to the wireless device, control plane information related to the wireless device, and/or network information related to the wireless device; 
collecting the information from one or more network nodes in the cellular communications system; 
analyzing the collected information to determine one or more root causes of excessive battery drainage at the wireless device; and initiating one or more actions in the cellular communications system to mitigate excessive battery drainage at the wireless device, the one or more actions being based on the one or more root causes of excessive battery drainage at the wireless device. 


Claim 21
A method in a core network node of a core network of a cellular communications system, 
comprising: 
receiving, from an external entity, a request to investigate excessive battery drainage at a particular wireless device; 
initiating collection of information related to operation of the wireless device in the cellular communications system, the information comprising user plane data related to the wireless device, control plane information related to the wireless device, and/or network information related to the wireless device; 
receiving a report of an analysis of the collected information, the report comprising one or more root causes of excessive battery drainage at the wireless device and/or one or more actions taken by the core network to address the one or more root causes of excessive battery drainage at the wireless device; and 	
providing a response to the external entity based on the report.  

Claim 22
A method in a core network node of a core network of a cellular communications system, comprising: 
collecting information from one or more network nodes in the cellular communications system, the information being related to operation of a specific wireless device in the cellular communications system and comprising user plane data related to the wireless device, control 5plane information related to the wireless device, and/or network information related to the wireless device; 
analyzing the collected information to determine one or more root causes of excessive battery drainage at the wireless device; and 
initiating one or more actions in the cellular communications system to mitigate excessive battery drainage at the wireless device, the one or more actions being based on the one or more root causes of excessive battery drainage at the wireless device.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643